DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Cowan on 5/3/2021.

The application has been amended as follows: 
In the Claims: 
1. (Previously Presented) A pressure measuring probe for an aircraft, comprising: at least one acquisition tube including a capability for discharging water and captured crystals contained in the atmosphere, wherein the discharge capability comprises a drainage hole arranged in a rear partition of the tube, in the axis of symmetry thereof and in the flow direction of the flow of air, the rear partition comprising a rear wall having a surface extending in a plane perpendicular to the axis of symmetry and facing an inner volume of the acquisition tube, wherein the acquisition tube includes a pressure tap capability placed upstream from the rear partition of the tube, wherein the pressure tap capability comprises a pressure tap hole arranged in the wall of the tube, and wherein the pressure tap hole has an axis perpendicular to the axis of symmetry of the tube.
2. (Canceled)
3. (Canceled)

5. (Canceled)
6. (Canceled)
7. (Canceled)
8. (Canceled)
9. (Previously Presented) An aircraft, comprising: a pressure measuring probe comprising at least one acquisition tube including a portion for discharging water and captured crystals contained in the atmosphere, wherein the discharge portion comprises a drainage hole arranged in a rear partition of the tube, in the axis of symmetry thereof and in the flow direction of the flow of air, the rear partition comprising a rear wall having a surface extending in a plane perpendicular to the axis of symmetry and facing an inner volume of the acquisition tube, wherein the acquisition tube includes a pressure tap portion placed upstream from the rear partition of the tube, wherein the pressure tap capability comprises a pressure tap hole arranged in the wall of the tube, and wherein the pressure tap hole has an axis perpendicular to the axis of symmetry of the tube.
10. (Canceled) 
11. (Canceled)
12. (Previously Presented) The pressure measuring probe according to claim 1, wherein the drainage hole is configured to be open during flight causing a differential pressure between the inside and the outside of the tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art includes: US20150059465 (herein after “Leblond”), US7828477 (herein after “Benning”), US20100071479 (herein after “Choisinet”), and US9696187 (herein after “Whalen”). 
Leblond teaches a measurement probe for an aircraft (See Fig. 3) including a discharge capability comprising a drainage hole arranged in a rear partition of the tube wherein the rear partition comprises a rear wall having a surface extending in a plane perpendicular to the axis of symmetry and facing an inner volume of the acquisition tube.  However, the pressure tap capability does not comprise a pressure tap 
Benning (Figs. 2-1, 2-2) teaches a discharge capability (primary outlet port 112) arranged in a rear partition of a measurement probe.  Benning fails to teach, suggest, or make obvious wherein the probe is a pressure measuring probe nor wherein the pressure tap capability comprises a hole in the wall wherein the hole is perpendicular to the axis of symmetry of the tube. There is no reasonable expectation that the device of Benning would as a pressure measuring probe, and further still, expected to measure pressure from a pressure tap hole in the wall of the tube.
Choisinet teaches a pressure measuring probe (see Figs. 1-3) including a rear partition in a rear wall of the tube.  The pressure tap capability comprises a tube 21 and pitot tube 25.  There is no reasonable teaching, suggestion or motivation for a person having ordinary skill in the art to alternatively use a pressure tap hole in the wall of the tube of Choisinet.   There is no reasonable expectation that the device of Choisinet would function without the tube and using only a hole as the pressure tap capability.
Whalen teaches a pressure measuring probe (Fig. 2) including a pressure measuring port (24).  Whalen fails to teach, suggest, or make obvious wherein the discharge capability comprises a drainage hole arranged in a rear partition of the tube, in the axis of symmetry thereof and in the flow direction of the flow of air, the rear partition comprising a rear wall having a surface extending in a plane perpendicular to the axis of symmetry and facing an inner volume of the acquisition tube.  Whalen uses a second port 34 in the outlet chamber (discharge capability) to sense static pressure. Whalen fails to teach, suggest, or make obvious the rear partition comprising a rear wall having a surface extending in a plane perpendicular to the axis of symmetry.  The transitional chamber 22 is formed by a tapered chamber and thus, as wall extending perpendicular would not be a reasonable or obvious modification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861